          Case 5:20-cv-00441-C Document 19 Filed 07/22/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

HERMAN TEAGUE,                               )
                                             )
                    Petitioner,              )
                                             )
vs.                                          )         NO. CIV-20-441-C
                                             )
SCOTT CROW, Director, et al.,                )
                                             )
                    Respondents.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Suzanne Mitchell on June 24, 2020. The Court file

reflects that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

      Accordingly, the Report and Recommendation (Dkt. No. 18) of the Magistrate

Judge is adopted and the petition for writ of habeas corpus is dismissed without prejudice.

The motion for temporary restraining order and temporary and permanent injunction are

denied. A judgment shall enter accordingly.

      IT IS SO ORDERED this 22nd day of July, 2020.
